AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 1:19MJ65
)
)

Priority Mail parcel bearing mailing label tracking number
9505516160129009251975, currently in possession of
United States Postal Service, Office of Inspector General _)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Middle District of North Carolina
(identify the person or describe the property to be searched and give its location):

 

Priority Mail parcel bearing mailing label tracking number 9505516160129009251975, currently in possession of the United
States Postal Service, Office of Inspector General in Greensboro, North Carolina as further described in the attached
Affidavit

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Any controlled substance and currency, money orders, bank checks, or similar monetary instruments in quantities over
$100.

YOU ARE COMMANDED to execute this warrant on or before March 4, 2019 (not to exceed 14 days)
Mf in the daytime 6:00 a.m. to 10:00 p.m. ‘Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Joi Elizabeth Peake
(United States Magistrate Judge)

 

QO Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

* . . 1 ‘ \~
Date and time issued: 21 4 [x Q iF I: QO Tp Ci oll E290
é )
é
wa

 

dge's signature

City and state: Winston-Salem, North Carolina Honorable Joi Elizabeth Peake, U.S. Magistrate Judge

~ Prinied name and title

 

 

Case 1:19-mj-00065-JEP Document 3 Filed 03/01/19 Pane 1 of 2
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
1:19MJ65 2/21/2019 - 12:12 PM J. Maria cert mail# 70082810000056803581

 

 

 

Inventory made in the presence of :
J. Matthew Smith

 

Inventory of the property taken and name of any person(s) seized:

Three toy boxes, each containing a bundle of U. S. currency wrapped in multiple layers of sealed food saver bags. The
total amount was $40,344.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 2(Q6 2014 IL 7 Mon

Executing officer’s signature

Kaa er V. Vay A See cea] Kaan

Printed name dnd titlé

 

 

 

Case 1:19-mj-00065-JEP Document 3 Filed 03/01/19 Pane 2? of 2

 
